Exhibit 10.29

[g155791kai001.jpg]

 

PERSONAL AND CONFIDENTIAL

 

June 22, 2006

 

Dear Irene,

I am very pleased to provide you with this letter confirming the verbal offer
that I extended to you for the position of Chief Executive Officer and a member
of the Board of Directors of Kraft Foods Inc. located in Northfield, IL.  We
have agreed that, in the event of a spin-off of Kraft Foods from Altria Group,
you will be appointed Chairman and Chief Executive Officer.  If you accept our
offer, we have discussed our interest in you joining Kraft on June 26, 2006. 
This letter sets forth all of the terms and conditions of the offer.

Listed below are details of your compensation and benefits that will apply to
this offer.

Annualized Compensation

Annual Base Salary

 

$1,300,000

 

 

 

Target Management Incentive Plan - {150%*}

 

$1,950,000

 

 

 

Target Cash Long-Term Incentive Plan - {250%*}

 

$3,250,000

 

 

 

Target Annual Equity Award Range Restricted Stock

 

$3,120,000 - $8,850,000

 

--------------------------------------------------------------------------------

*                 Target as a percent of base salary.


--------------------------------------------------------------------------------




 

You will be eligible to participate in the Kraft Management Incentive Plan
(MIP), which is the Company’s annual incentive program. Your target award
opportunity under the MIP is equal to 150% of your base salary. The actual
amount you will receive is based upon your individual performance and the
performance of Kraft Foods Inc. Your 2006 award will represent a full year
award, or as if you began employment on January 1, 2006. This award will be paid
at a minimum of your target in February 2007.

You will also be eligible to participate in the Long-Term Incentive Plan (LTIP),
which is the Company’s executive long-term cash incentive program. The current
LTIP performance cycle began on January 1, 2004 and is scheduled to end on
December 31,2006. Your eligibility in this performance cycle will be for one
full year (2006), or as if you began employment on January 1, 2006. This award
will be paid at your target in February 2007. Your target opportunity under the
LTIP is equal to 250% of your cumulative base salary during future performance
cycles. The actual amount you will receive is based upon your individual
performance and the performance of Kraft Foods Inc.

Also, you will be eligible to participate in the Company’s stock award program.
Stock awards are typically made on an annual basis, with the next award cycle
anticipated to be in January 2007. The current stock program design is to
deliver 100% of equity value in the form of restricted stock with a three-year
cliff vest. Award size is based on individual performance and requires the
approval of the Compensation Committee of the Board of Directors.

Sign-On Incentives

In recognition of the forfeiture of equity awards granted by your previous
employer, upon hire, you will receive one-time sign-on incentives in the form of
a pension bridge and restricted stock as follows:

Pension Bridge

 

Treated as if you had remained continuously employed by the Company since 1981

 

 

 

Equity Sign-On Incentive

 

$12,000,000

 

The Benefit Formula applied to service under the pension bridge will be the
formula applicable to employees with less than 30 years of service regardless of
you actual service at retirement. Your average annual compensation shall be no
less than your initial annual base salary and your initial MIP target award.

Upon hire, you will receive a one-time restricted stock award valued at
$12,000,000. The number of shares that you will receive will be determined based
upon the fair market value of Kraft Foods Inc. Common Stock on your


--------------------------------------------------------------------------------




 

date of hire. You will receive dividends on the shares during the vesting period
consistent in amount and timing with that of Common Stock shareholders. The
stock award will vest based on the following schedule:

Value

 

Vesting Date

 

$ 5,000,000

 

July 1, 2009

 

$ 7,000,000

 

July 1, 2011

 

 

In addition to the terms and conditions set forth in Kraft’s standard Stock
Award Agreement (a form of which is delivered herewith) Kraft will include the
following addition:

If, prior to full vesting of the shares granted per this award agreement, the
Employee’s employment with the Company ends due to involuntary termination for
reasons other than cause, the value of the total number of unvested shares shall
vest at the vesting dates scheduled above. (In Kraft’s standard award agreement,
shares will automatically vest in case of death or permanent disability.) In
addition, in the case of a Change in Control, the shares will vest immediately
in accordance with the Company’s Performance Incentive Plan. The Company agrees
that it will reimburse you and fully gross you up for any excise or additional
taxes if any are incurred from the vesting of these shares. These shares shall
also vest if (1) you fail to be named Chairman of the Company’s Board of
Directors on or before January 1, 2008 or (2) anyone other than Louis Camilleri
or you is appointed Chairman of the Company’s Board of Directors.

For purposes of this offer letter, “cause” means: 1) continued failure to
substantially perform the job’s duties (other than failure resulting from
incapacity due to disability); 2) gross negligence, dishonesty, or violation of
any reasonable rule or regulation of the Company where the violation results in
significant damage to the Company; or 3) engaging in other conduct which
materially adversely reflects on the Company.

Perquisites

You will be eligible for a company car allowance under the executive perquisite
policy. The Company leases new company cars for business and personal use by
executives. Under the policy, cars are leased for a three-year period. The
Company will provide you with a car with a maximum value of $70,000. You can
invest your own funds if the value of the car exceeds $70,000. You will have an
opportunity to purchase the car at the end of the lease period.


--------------------------------------------------------------------------------




 

You will be eligible for an annual financial counseling allowance of $10,000. 
You may use any firm of your choosing.  In addition, for personal security and
safety, the Company will provide a security system for your residence and
personal use of the Company’s aircraft.

The Company will provide relocation benefits with a full tax gross-up.  This
will include up to one year of temporary housing and, if necessary, current
residence buy-out at fair market value.

Stock Ownership Guidelines

You will be required to attain and hold Company stock equal in value to twelve
times your base salary.  You will have five years from your date of employment
to achieve this level of ownership.  Stock held for ownership determination
includes common stock held directly or indirectly, unvested restricted stock or
share equivalents held in the Company’s 401(k) plan.  It does not include
unexercised stock option shares.

Other Benefits

Your offer includes Kraft’s comprehensive benefits package available to
full-time salaried employees.  This benefits package is described in the
enclosed Kraft Benefits Summary brochure.  You will be eligible for five weeks
of vacation, as if you had remained in full employment from 1981.  In addition,
you are eligible for ten designated holidays and two personal days.

Immediately upon your hire, you shall be deemed retiree eligible under all
equity and employee pension and welfare benefit plans, programs and practices of
the Company.

If your employment with the Company ends due to an involuntary termination other
than for cause, you will receive severance arrangements no less favorable than
those accorded recently terminated senior executives of the Company.

You shall be reimbursed for your reasonable professional fees to complete the
review of your employment arrangements with the Company.

This offer of employment will expire ten (10) days from the date of this
letter.  If you accept our offer, please indicate your acceptance by signing
below and returning a copy of this letter by fax to me at 917 663-5777.


--------------------------------------------------------------------------------




 

I look forward to your favorable response to our offer.  If you have any
question regarding any of the elements of your offer, please contact me at 917
663-2121.

Sincerely,

 

/s/ Louis C. Camilleri

 

CHAIRMAN KRAFT FOODS, INC.

 

 

I accept the offer as expressed above.

 

 

/s/ Irene B. Rosenfeld

 

  6/24/06.

 

Signature

 

Date

 

Enclosure:

Kraft Foods Benefits Summary

 

Restricted Stock Agreement

 


--------------------------------------------------------------------------------